UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7503



WILSON O. ROGERS, III,

                                              Plaintiff - Appellant,

          versus


SUPERINTENDENT CHERRY, Hampton Roads Regional
Jail; MRS. ESTES, Health Services Admin.,
Prison Health Services,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:05-cv-00620-RBS)


Submitted:   February 22, 2007             Decided:   March 1, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilson O. Rogers, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wilson O. Rogers, III,      appeals the district court's

order dismissing his 42 U.S.C. § 1983 (2000) complaint without

prejudice for failure to comply with the court's order.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Rogers v.

Cherry, No. 2:05-cv-00620-RBS (E.D. Va. Aug. 9, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -